DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 05/24/2022 after final under AFCP in which claim 11 is presently amended while claims 2,7-8,10,17-20 have been previously canceled. By this amendment, claims 1,3-6,9,11,21-28 are now pending in the application of which claims 1,3-6,9,13-16,21,24-28 have been previously allowed.
Allowable Subject Matter
Claims 1,3-6,9,11,21-28 are allowed over the prior art of record.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination,
As in claim 1: “…a thermal insulation element configured to insulate heat that the battery generates, wherein the thermal insulation element is coupled to the battery to prevent at least a portion of the heat that the battery generates from being dissipated from the battery during startup of the electronic device, and wherein the thermal insulation element comprises a material configured to insulate heat that the battery generates up to a predefined temperature and to conduct heat away from the battery in response to the heat that the battery generates exceeding the predefined temperature”.
Claims 3-6 and 23 depend directly from claim 1 and thus are allowed for the same reasons.
As in claim 9: “…a battery for an electronic device…an electrical heating element coupled to the battery, the electrical heating element activated during startup of the electronic device and configured to operate until a threshold temperature is satisfied, wherein the electrical heating element is embedded within a label adhered to the battery; and a thermal insulation element configured to insulate heat that the battery generates, wherein the thermal insulation element is coupled to the battery to prevent at least a portion of the heat that the battery generates from being dissipated from the battery during startup of the electronic device”.
Claim 21 depend directly from claim 9 and thus is allowed for the same reasons.
As in claim 11, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, a system comprising, among other patentable features, “a battery for an electronic device…a thermal insulation element configured to insulate heat that the battery generates; a temperature module that monitors a temperature associated with the electronic device during startup of the electronic device; and a power module that, in response to the temperature being less than a threshold temperature, is configured to limit a discharge current of the battery to be less than a predefined discharge current threshold”.
Claims 12 and 22 depend directly from claim 11 and thus are allowed for the same reasons.
As in claim 13:”… a thermal insulation element configured to insulate heat that the battery generates; a temperature module that monitors a temperature associated with the electronic device during startup of the electronic device; and a power module that, in response to the temperature being less than a threshold temperature, disables a fan within the electronic device during startup of the -4-electronic device, the fan operable to dissipate heat from the electronic device”.
Claim 24 depend directly from claim 13 and thus is allowed for the same reasons.
As in claim 14: a system comprising among other patentable features, “a battery for an electronic device… a supercapacitor; a thermal insulation element configured to insulate heat that the battery generates; a temperature module that monitors a temperature associated with the electronic device during startup of the electronic device; and a power module that, in response to the temperature being less than a threshold temperature, is configured to trigger discharge of the supercapacitor during startup of the electronic device until the temperature reaches a threshold temperature”.
Claims 15,25, and 26 depend directly from claim 14 and thus are also allowed for the same reasons.
As in claim 16: a system comprising among other patentable features, “…a battery for an electronic device… a thermal insulation element configured to insulate heat that the battery generates; -5-a temperature module that monitors a temperature associated with the electronic device during startup of the electronic device; and a power module that, in response to the temperature being less than a threshold temperature, is configured to dynamically adjust a cut-off voltage threshold for the electronic device during startup of the electronic device, the cut-off voltage threshold set in firmware for the electronic device”.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 6,146,783 to Brohm et al., (Brohm) discloses the general state of the art regarding a multi-cell storage battery.
US 2021/0135317 to Oka et al., (Oka) discloses the general state of the art regarding a power storage device.
US 2020/0243930 to Raedler et al., (Raedler) discloses the general state of the art regarding a temperature control device of an electrical energy storage unit.
USPAT 10,700,399 to Doege discloses the general state of the art regarding a battery including thermal insulation.
USPAT 10,505,204 to Deska et al., (Deska) discloses the general state of the art regarding a battery module having a multiplicity of battery cells with temperature control in certain regions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        June 1, 2022